IN THE UNITED S'I`ATES DIS'I`RICT COURT
FOR THE DlSTRICT OF COLUMBIA

SUHAlL ABDU ANAM, et al.
Petitioners,

v. Civil Action No. 04-CV-l 194 (TFH)

BARACK OBAMA, et al., (ISN 83 7)

Respondents.

\/\_/\/\/\J\/\y\_/\/\/\/\/

ORDER AMENDING THE SCHEDULING ORDER

The Scheduling Order in this case is amended as follows:

l. Respondents will produce, on a rolling basis, the documents with which they seek
to move to amend the factual retum and will complete this production no later than September
l7, 20lO;

2. Similarly, Respondents will comply, on a rolling basis, with their automatic
discovery obligations under Sections I.D.l and I.E.l of the goveming Case Management Order
as they relate to the documents referenced in paragraph 0ne, no later than September l7, 20l0;

3. Petitioner will have until October 18, 2010 to file his motion for additional
discovery pursuant to Section I.E.2 of the CMO;

4. All other deadlines in the original scheduling order will remain in effect.

AND IT IS SO ORDERED.